El Juez Asocíalo Señor Córdova Dávtla,
emitió la opinión del tribunal.
En 29 de junio de 1932 M. L. de Soto, quien alega ser mayor de edad, comerciante, soltero y vecino de Santo Domingo, .República Dominicana, inició procedimiento ejecutivo hipotecario contra María Rivera Quiles, con intervención de la Asociación de Padres Capuchinos de Pennsylvania en Puerto Rico. La corte dictó auto de requerimiento para que la demandada María Rivera Quiles pagara al demandante, en el término de treinta días, la cantidad de $22,033.34, y orde-nando que se notificara a la Asociación de Padres Capuchi-nos de Pennsylvania para que procediera en la forma que entendiera convenir mejor a sus intereses. La referida Aso-ciación de Padres Capuchinos, representada por sus aboga-dos, presentó moción a la corte solicitando una orden para que los abogados de M. L. de Soto expusiesen las razones que tuviesen para no ser obligados a descubrir los nombres de bautismo y apellidos del demandante M. L. de Soto, la calle y número de su residencia y casa de comercio en la ciudad de Santo Domingo, y para que además produjesen el mandato o autorización que tengan dichos abogados para iniciar y ges-tionar el procedimiento hipotecario. En esta moción alegó la peticionaria que había hecho investigaciones por conducto de sus agentes y abogados para averiguar la existencia del demandante en el procedimiento ejecutivo, resultando de dichas investigaciones que no hay ningún M. L. de Soto cono-cido en el comercio de la ciudad de Santo Domingo, y que no *682se liabía podido encontrar persona conocida con dicho nom-bre en dicha ciudad; también alegó la aquí peticionaria eis dicha moción haber recibido información de que el mencio-nado procedimiento está realmente gestionado por Manuel Tous Soto, quien a su vez es apoderado de la demandada María Rivera Quiles, y que dicho Manuel Tous Soto era el verdadero abogado en dicho caso, firmando el escrito inicial los abogados De la Torre y Ramírez porque dicho Manuel Tous Soto ya no puede ejercer su profesión en Puerto Rico:, asimismo alegó la peticionaria que tenía razones para creer que si existía tal persona M. L. de Soto, dicho M. L. de Sot©> no ha comprado realmente o pagado cantidad alguna por dicho pagai'é, sino que es un cesionario completamente fic-ticio de que se han servido María Rivera Quiles y Manuel Tous Soto para consumar una conspiración con el fin de de-fraudar a la peticionaria del inmueble objeto de dicho pro-cedimiento ejecutivo; y que la peticionaria, para poder pre-sentar sus defensas en dicho procedimiento en debida forma» necesitaba obtener datos respecto al supuesto demandante y también necesitaba enterarse si realmente los abogados que firmaban el escrito inicial, o sean los Sres. de la Torre y Ra-mírez, tenían autorización o mandato para iniciar y gestionar tal procedimiento y si conocen a dicho M. L. de Soto. Com dicha moción se acompañó una declaración jurada de Henri. Brown, como abogado de la aquí peticionaria, en la cual se hizo constar la existencia de un pleito entre la aquí peticio-naria, como demandante, y María Rivera Quiles, Manuel Tons Soto, Franciscan Educational Conference y Joaquín Ramón,, como demandados, cuyo pleito lleva el No. 16367, civil, de la Corte de Distrito de San Juan, y en el cual se alega la cons-piración de dichos María Rivera Quiles, Manuel Tous Soto', Franciscan Educational Conference y Joaquín Ramón para despojar a la aquí peticionaria del mismo inmueble objeto de dicho procedimiento ejecutivo hipotecario, y que dichos de-mandados realizaron actos para llevar a efecto tal proposite,, entre ellos la venta fraudulenta en ejecución de dicho inmue-*683ble y adjudicación del mismo a María Rivera Quiles, y el otorgamiento por Manuel Tous Soto como apoderado de María Rivera Quiles, de varios pagarés hipotecarios al portador, ga-rantizados con hipoteca sobre dicho inmueble, uno de los cua-les, o sea el montante a $20,000, se pretende cobrar mediante el referido procedimiento ejecutivo. También expresa el Sr. Brown en dicha declaración jurada haber practicado gestiones con personas y entidades en la ciudad de Santo Domingo para averiguar si realmente existe la persona nombrada M. L. de Soto, que figura como demandante en dicho procedimiento ejecutivo hipotecario, y cuáles son la residencia y condiciones personales del mismo, no habiendo dicho abogado podido en-contrar a persona alguna que conozca a M. L. de Soto, o co-merciante alguno de tal nombre residente en la ciudad de Santo Domingo;' también se hace constar en dicha declara-ción que el Márshal de la Corte de Distrito de San Juan, Sr. M. Náter Girona, informó al Sr. Brown que los diligencia-mientos del mandamiento y del requerimiento de pago fueron preparados por Manuel Tous Soto, quien personalmente dio al márshal los datos necesarios para diligenciar dicho man-damiento ; declarando finalmente el Sr. Brown que cree ver-daderamente que el supuesto M. L. de Soto es persona ficticia, o que, si realmente existe tal persona residente en la ciudad de Santo Domingo, no ha adquirido por valor el pagaré hipo-tecario por cuyo cobro se inició el referido procedimiento eje-cutivo, y que el verdadero dueño de dicho pagaré y deman-dante, es Manuel Tous Soto.
Los abogados que comparecen a nombre de Manuel L. de Soto se opusieron a la moción presentada por la peticionaria basándose en que no tenía derecho a comparecer de acuerdo con las disposiciones de la Ley Hipotecaria. En cuanto al mandato que puedan tener los abogados para representar a M. L. de Soto, se limitaron a decir que la Asociación de Padres Capuchinos carece de acción para solicitar la justifica-ción de los poderes de los letrados del ejecutante y citan ade-más en su abono los casos de Claudio v. Palacios et al., 29 *684D.P.R. 825, y Geo. P. Plant Milling Co. et al. v. Navas et al., 22 D.P.R. 273.
 Los abogados tienen a su favor la presunción de que actúan en representación de las personas a cuyo nombre comparecen. Cuando se impugna esta representación, dice Weeks, la parte que sostiene la negativa tiene el peso de la prueba para rebatir la presunción; pero, añade el mismo autor que a pesar de esto dicha parte, desde el primer momento, puede obligar al abogado a exhibir su mandato, demostrando justa causa. La parte que invoca el ejercicio de este poder debo exponer hechos que demuestren o tiendan a demostrar que el abogado no tiene el mandato que se atribuye, explicando las razones que le inducen a creer que dicho abogado no está autorizado a comparecer. De lo contrario debe prevalecer la evidencia prima facie, o sea la presunción derivada de la licencia para ejercer la profesión y del hecho de la comparecencia. Weeks on Attorney at Law, secciones 196, 198 y 200.
En el caso de Clark v. Willett, 35 Cal. 534, se alegó por una persona que aparecía como demandante, que el abogado había actuado sin su autorización. Resolviendo esta cues-tión dijo la Corte Suprema de California:
". . . Nosotros no tenemos duda alguna acerca de los poderes de la corte. Los abogados son funcionarios de la corte, y responsables a ella por la debida ejecución de sus deberes profesionales. Ellos com-parecen y participan de sus procedimientos solamente en virtud de la licencia de la corte, y si ellos tratan de comparecer sin autoridad de la parte a quien intentan representar, el acto es un abuso de la licen-cia, y la corte, a petición del supuesto cliente, tiene poder para in-quirir y corregir sumariamente. De lo contrario podría contaminarse la fuente de la justicia misma, y un permiso para agitar sus aguas se convertiría en un permiso para profanarla.”
En West v. Houston, 3 Harrington (Del.) 15, el Juez Bayard, quien emitió la opinión del tribunal, se expresó así:
"En nuestra práctica, por lo tanto, la corte debe esperar a que se establezcan algunas razones, bien sea p’or declaración jurada o de ■otra manera, antes de requerir al abogado del demandante a produ-cir un mandato escrito u otra prueba de su autoridad a instancias *685del demandado. Indudablemente, cuando se sugiere fraude, y espe-cialmente si se trata de un menor en peligro de ser perjudicado por un procedimiento no * autorizado, nosotros inquiriríamos acerca de la autoridad del abogado, para la protección del guardián, de su pupilo o del demandado; y si el caso lo requiriera, aplicaríamos otro reme-dio además de ordenar la eliminación de la demanda.”
De una nota puesta al pie del caso de Doe v. Abbott, 126 Ana. State Reports 34, copiamos lo siguiente:
“Aunque se admite generalmente que un abogado que comparece en corte está investido de autoridad para representar a la persona a cuyo nombre se supone actúa, sin embargo puede investigarse .su autori-dad: Standefee v. Dowlin, Fed. Cas. No. 13, 284 a, Hemp. 209; y cuando su autoridad está en disputa, puede exigírsele (pie la pruebe: Prentiss v. Kelley, 41 Me. 436; MeKiernan v. Patrick, 4 How. (Miss.) 333; Low v. Settle, 22 W. Va. 387. La corte puede, a virtud de la facultad general que ejerce sobre sus funcionarios, ordenar al letrado de la liarte demandante que pruebe su autoridad para incoar el pro-ceso: Board of Commissioners v. Purdy, 36 Barb. 266; King of Spain v. Oliver, 2 Wash. C. C. 429, Fed. Cas. No. 7814; Allen v. Green, 1 Bail. 448. O la córte puede ordenar a un letrado que muestre su autoridad para demandar cuandoquiera que los derechos de la parte demandada así lo exijan: Vincent v. Vanderbilt, 10 How. Pr. 324; Ninety-nine Plaintiffs v. Vanderbilt, 4 Duer, 632, 1 Abb. Pr. 193. Un abogado de la corte generalmente puede demandar o defender un litigio sin presentar prueba de su autoridad, mas la corte puede, en circunstancias en que los fines de la justicia así lo exijan, ordenarle que presente su nombramiento o que pruebe su autoridad: State v. Houston, 3 Harr. 15. Sin embargo deben primeramente presentarse hechos o circunstancias que hagan surgir la presunción de que no está autorizado para comparecer en corte antes de que su autoridad pueda legalmente ser investigada: Cartwell v. Menifee, 2 Ark. 356; pero si el derecho que tiene un abogado para comparecer en corte es impugnado por fundamentos evidentemente buenos, es el deber de la corte exigirle que presente su autoridad: Colorado Coal etc. Co. v. Carpita, 6 Colo. App. 248, 40 Pac. 248.
‘! Siempre que haya motivo fundado para suponer que un abogado ha incoado un litigio sin permiso del demandante, debe exigírsele que presente prueba satisfactoria de su autoridad: Belt v. Wilson’s Admr., 6 J. J. March 495, 22 Am. Dec. 88. O si se instituye un pleito a beneficio de otra persona en cuyo derecho a demandar existe-*686un defecto evidente, el letrado debe presentar su autoridad: McÁlexander v. Wright, 3 T. B. Mon. 189, 16 Am. Dec. 93. Pero la pre-sunción de que un abogado tiene autoridad para comparecer a nom-bre de la parte que él alega representar puede ser destruida solamente por la corte al exigirle al letrado que pruebe la autoridad dádale por la persona a cuyo favor comparece y que revele el nombre de la persona que lo empleo: Planters’ etc. Fire Ass’n. v. De Loach, 113 Da. 802, 39 S.E. 466.”
En el caso de Bell v. Farewell, 59 N. E. 955, la Corte Su-prema de Illinois se expresó en los siguientes términos:
“Un letrado no está autorizado para iniciar un pleito a nombre de otra persona a menos que efectivamente haya sido empleado para representar a esa parte ante las cortes. Frye’s Adm’rs. v. Calhoun Co., 14 Ill. 132; Miller v. Metzger, 16 Ill. 390; Reed v. Curry, 35 Ill. 536; Town of Kankakee v. Kankakee & 1. R. Co., 115 Ill. 88, 3 N. E. 741. En el caso de Frye’s Adm’rs. V. Calhoun Co., supra dijimos: ‘Un abogado no está facultado para incoar un litigio a nom-bre de otra persona sin antes recibir autoridad para ese fin. Su po-sición le da derecho a comparecer a nombre de un litigante al ser contratado, mas no para intervenir en un caso en que sus servicios no han sido solicitados. De conformidad con la práctica en Ingla-terra un abogado no está autorizado para iniciar o defender un liti-gio a menos que tenga un nombramiento escrito hecho por una de las partes. El nombramiento le faculta para actuar a nombre del li-tigante, y es radicado ante la corte en que el litigio está pendiente. En nuestro país, generalmente, no se exige tal nombramiento, sino que puede nombrarse un letrado verbalmente. Empero, aquí es tan necesario como en fngl aterra qne el abogado esté autorizado por la persona a cuyo nombre él Comparece. La única diferencia en la práctica se refiere a la forma de hacer el nombramiento. El abogado debe haber sido efectivamente empleado para tal fin antes de que pueda representar a una de las partes ante la corte. La relación de abogado y cliente debe existir entre ellos. Esa relación no puede ser creada por el abogado s'olamente. El litigante tiene derecho a elegir su pr'opio abogado.’ Si un abogado instituye un procedimiento a nombre de otra persona sin su autoridad, es el deber de la. corte de-sestimar el mismo a moción de la parte demandada. En Frye’s Adm’rs. v. Calhoun Co., supra, se dijo: ‘Si un letrado inicia un pro-cedimiento a nombre de otra persona, la presunción legal es qne ha sido contratado para tal fin. Sólo cuando su derecho a representar *687al demandante está en tela de juicio y cuando la presunción de que Jia sido contratado por éste es impugnada, es que puede exigírsele ;<tpie presente prueba de su autoridad; mas en tal caso, si deja de producir prueba de su autoridad para iniciar el litigio, el mismo debeser desestimado sumariamente por la corte.’ Y en el caso de Town of Kankakee v. Kankakee & 1. R. Co., supra, la corte dijo (pág. 92, 115 Ill., y pág. 743, 3 N. E.) : ‘El letrado suscita la cuestión de que la corte cometió error al desestimar el caso, aun admitiendo que el litigio fué iniciado sin autoridad legal para ello, toda vez que la m'o-eión fué .presentada solamente por uno de los demandados; que la resolución desestimando el procedimiento debió concederse s'olamente & íav'or de la parte que presentó la moción. Esto no es sostenible. X¿a corte pudo, sua spowte, sin que se le presentara moción alguna, haber desestimado el litigio en cualquier momento en que se llamara su atención hacia el hecho de que el litigio se proseguía sin autori-zación legal.’ La prueba presentada por la parte demandada es am-plia y la corte estuvo plenamente justificada al' desestimar el litigio, a menos que los letrados del demandante probaran que tal sentencia había sid'o cedida, que ellos representaban al cesionario o beneficiario, y que el litigio se incoaba a nombre de tal cesionario o beneficiario.”
De la opinión emitida por la Corte Suprema de los Esta-dos Unidos en el caso de Pueblo de Santa Rosa v. Fall, 273 U. S. 319, copiamos lo siguiente:
“La cuestión relativa a la autoridad del letrado fué suscitada mediante moción para desestimar archivada con la contestación. Se «celebró una vista sobre la moción, pero la corte sentenciadora, a iniciativa pdopia, acordó demorar su decisión hasta que se celebrara una vista final del caso sobre sus méritos, orden que claramente es-taba dentro de su discreción. No es importante resolver si como «cuestión de práctica la impugnación a la autoridad del letrado fué oportunamente planteada, pues de todos m'odos la corte sentenciadora, o este tribunal tiene facultad, en cualquier estado de los procedi-mientos, para exigir a un letrado, que es uno de sus funcionarios, que demuestre su autoridad para comparecer ante la corte. En el «as'o del Rey de España v. Oliver, 2 Wash. C. C. 429, 430, el Juez, Asociado Sr. Washington, actuando en la Corte de Circuito, dijo: . . . sería extraño que una corte cuyo derecho y deber es super-visar la conducta de sus funcionarios, no tuviera la facultad de in-quirir a virtud de qué autoridad un letrado de dicha corte trata de demandar o de defender un pleito a nombre de otro — ora sea tal per*688sona real 'o ficticia — o si tal procedimiento es utilizado con un fin vejaminoso o fraudulento, en vez de aquél para el cual fué iniciado. La única cuestión puede referirse al momento y a la forma de exigir-la autorización, así como al remedio que debe adoptarse en el caso, todo lo cual está dentro de la discreción de la corte.’ ”
El ejercicio de la profesión constituye para el abogado un privilegio extraordinario que debe ejercitar escrupulosa-mente, cumpliendo a conciencia las responsabilidades que asume para con la corte y para con sus clientes. Es a través del abogado que la corte se comunica con los litigantes y no son pocas las ocasiones en que deberes íntimos y delicados son confiados al abogado para su ejecución. No en vano se le considera como un funcionario de la corte. Su deber es evi-tar sorpresas y errores en los casos en que comparece y coope-rar a una justa y correcta determinación del derecho y de los hechos. La conducta de sus funcionarios no puede ser mi-rada con indiferencia por un tribunal de justicia. Una corte tiene que estar interesada en la pureza de sus procedimientos, en vigilar la conducta de sus funcionarios, en facilitar la ad-ministración de la justicia y en impedir que se realicen actos que puedan subvertir los fines de la misma. Ciertamente los abogados tienen a su favor la presunción de actuar en repre-sentación de las personas a cuyo nombre comparecen. No quiere decir esto, sin embargo, que al amparo de esta pre-sunción puedan iniciar y tramitar un pleito hasta su termina-ción, sin que la corte esté autorizada, a petición de parte ge-neralmente, o motif, proprio en casos excepcionales, cuando lo demanden los intereses de la justicia, para requerir al abo-gado a que demuestre los poderes que tiene para comparecer en representación de sus clientes. Cuando se exponen bajo juramento hechos que .demuestran o tienden a demostrar que el abogado no está autorizado por su presunto cliente para comparecer, la corte está justificada en provocar una exhibi-ción de poderes. Esta autoridad de la corte lo mismo puede ejercitarse en procedimientos ordinarios que en aquellos de carácter sumario. La misma razón existe para ejercer esta *689autoridad en un procedimiento que en otro, aunque apurando el argumento bien pudiera decirse que su ejercicio está aún más justificado en un procedimiento ejecutivo hipotecario donde no existen otras defensas que las que se determinan en el artículo 175 del Reglamento a la Ley Hipotecaria. Se alega que el procedimiento sumario únicamente puede impugnarse en los casos que se especifican en el reglamento. Deseamos hacer constar que la autoridad de la corte para exigir de un abogado que presente sus poderes no puede ser afectada por una disposición legal que impida la suspensión de un proce-dimiento determinado. Debemos añadir que la corte no ejerce su autoridad para suspender el procedimiento, sino para saber si realmente ha adquirido jurisdicción sobre una parte debidamente representada por su abogado. Por otra parte, el procedimiento puede continuar sus trámites mientras se lleva a cabo la investigación. Después que se ha dictado la orden de requerimiento hasta que se anuncia la subasta trans-curren treinta días, y luego queda todavía el período que fija la ley hasta que se lleva a cabo dicha subasta. La parte in-teresada debe ser diligente y no acudir a la corte demasiado tarde. En el presente caso la peticionaria fué notificada del requerimiento en 2 de julio de 1932, y en 30 de julio presentó la moción que ha dado origen a esta solicitud de certiorari. Aunque desde la notificación del requerimiento hasta la radi-cación de la moción transcurrieron veintiocho días, la tar-danza de la peticionaria en acudir a la corte puede explicarse si se tienen en cuenta las gestiones que se dice fueron practi-cadas por el abogado Henri Brown en Santo Domingo para averiguar el paradero de M. L. de Soto. Y aun así, el pro-cedimiento ejecutivo no se hubiera suspendido si los aboga-dos, a requerimiento de la corte, hubiesen exhibido a satis-facción de la misma sus poderes para representar a M. L. de Soto. Si se trata de una persona que no existe, o si exis-tiendo no ha conferido poderes para ser representada, enton-ces el procedimiento resulta claramente nulo per se, por in-existencia de parte o ausencia de representación, y nada se *690suspende si se decreta su archivo, porque no puede suspen-derse lo que nunca tuvo vida legal.
 Durante la consideración de este asunto en el seno del Tribunal, surgió a discusión la naturaleza del error atribuido a la corte inferior a fin de determinar si había habido un error de procedimiento que justificase la intervención de esta Corte mediante un recurso de certiorari. Bespondiendo a la moción presentada por la peticionaria, la corte inferior dictó la siguiente resolución:
“Vista la moción de la demandada Asociación de Padres Capu-chinos de Pennsylvania en Puerto Rico, y la declaración jurada en apoyo de la misma, por la presente se 'ordena a los abogados Francisco ele la Torre y Ramírez, que comparezcan en la sala de esta Corte, Sección Segunda, el día 1 de agosto de 1932, a las 9:30 A. M., para mostrar causa, si alguna tuvieren, por qué no deben ser re-queridos para informar por escrito los nombres de bautismo y ape-llido de M. L. de Soto, quien aparece c’omo demandante en esta ac-ción, el número de la casa y la calle en la ciudad de Santo Domingo, República Dominicana, en donde tiene su residencia dicho M. L. de Soto, y el nombre de la calle en dicha ciudad donde tiene dicho M. L. de Soto su casa de comercio, y para presentar a la Corte el man-dato o autorización, si alguno tuvieren, para iniciar y gestionar este procedimiento a nombre de dicho M. L. de Soto.”
A esta orden, que se limita exclusivamente a requerir a los abogados para que expresen las razones que tengan para no exhibir sus poderes y dar a conocer detalladamente las señas de M. L. de Soto, contestaron dichos abogados en un extenso, alegato, arguyendo que la peticionaria no tiene derecho a com-parecer en el procedimiento ejecutivo hipotecario y mencio-nando, en cuanto a la exhibición de poderes, sin argumento alguno, los casos de Claudio v. Palacios et al., 29 D.P.R. 825, y Geo. P. Plant Milling Co. et al. v. Navas, 22 D.P.R. 273.
No se expresó ninguna otra razón por los abogados para no producir el mandato ni dar a conocer las señas de la persona a nombre de quien comparecen. La corte inferior, sin haberse practicado prueba alguna, declara que el affidavit del Sr. Brown que sirvió de base a la orden para mostrar causa *691es de referencia y no destruye la presunción de la existencia de M. L. de Soto, quien comparece ante la corte representado por sus abogados. De modo que la corte inferior entiende que es necesario destruir la presunción de la existencia de M. L. de Soto para que pueda requerirse de sus abogados una exhibicióirde poderes. Y preguntamos nosotros ¿cómo puede la peticionaria probar la no existencia de M. L. de Soto, asu-miendo que en realidad se trata de una persona ficticia? La única prueba accesible es la que se basa en pesquisas infruc-tuosas practicadas en la vecindad donde tal persona, si exis-tiera, debía ser conocida. Se alegó en el escrito inicial que M. L. de Soto residía en Santo Domingo, y allí fue la peti-cionaria a procurarse la información que lia suministrado a la corte. El Sr. Brown jura que ha recibido esta informa-ción y que cree que M. L. de Soto es una persona ficticia. Esta opinión se basa en las gestiones que se llevaron a cabo y en el resultado. infructuoso de las mismas. A pesar de estas pesquisas no se han tenido noticias acerca de M. L. de Soto. Aparte de estas consideraciones, como muy bien dice la Corte Suprema de Missouri en el caso de Munhall v. Mitchell, 178 Mis. 500, la audiencia de una moción de esta natu-raleza tiene más bien el carácter de una investigación y no necesita ser conducida conforme a las estrictas reglas de la evidencia.
En el caso de Thomas v. State, 14 Pac. (2d) 354, resuelto en septiembre de 1932, se alegó que el testimonio del sub-márshal creditivo de que había practicado pesquisas para en-contrar a Y. F. Smith cerca de ciertas personas de las cuales no pudo obtener información alguna, era evidencia de refe-rencia. El estado ofreció este testimonio para demostrar que se habían practicado pesquisas para localizar a dicho Sr. Smith y que habían sido infructuosas. Argumentando sobre esta prueba dice la Corte Suprema de Oklahoma:
“Hay ciertas materias que no pueden ser siempre probadas por testimonio positivo y en cierto modo ésta es la prueba de una nega-tiva. Bn' este caso el Estado procura probar que Y. F. Smith, de *692quien el acusado dice que ha recibido el cheque en cuestión, es un mito, una persona ficticia. ¿ Cómo puede la no existencia de tal persona ser probada? El Estado no puede producir un testig'o que tes-tifique de su propio conocimiento que esa persona no existió. Lo más que puede probar es que los testigos estuvieron en una posición de conocer a la gente de la comunidad y que esta gente no sabía de tal persona; esto es, que ellos no tenían conocimiento de dicha persona, y que nadie les había hablado de ella domo existente en la comuni-dad. Este es realmente el propósito y efecto del testimonio aquí. La sustancia del testimonio del testigo es que en su opinión no existe tal perdona; su opinión está basada en el hecho de que él practicó pesquisas en la vecindad donde tal persona, si existiera, debía ser conocida, y que no ha podido téner noticias de la misma. El testi-monio de la no existencia de una persona determinada es una cues-tión de opinión, que puede estar basada en lo que usualmente se llama referencia. Tal testimonio no es, estrictamente hablando, evidencia de referencia, sino circunstancial, tendente a probar que dicha persona no tiene existencia en realidad.”
Véase también la reseña sobre casos recientes contenida en el Número 4 del Volumen XLVI de Harvard Law Review, correspondiente al mes de febrero de 1933, páginas 715 y 716.
El caso de Oklahoma es muy parecido al nuestro en lo que se refiere a la prueba de las pesquisas practicadas para loca-lizar a la persona que se buscaba. Allí declaró el submárshal que se había tratado de encontrar al Sr. Smith y que con este propósito se había acercado a ciertas personas, de las cuales no pudo obtener información alguna con respecto al referido Sr. Smith. Aquí el Sr. Brown declara que se ha valido de ciertas personas de las cuales no ha podido averiguar nada con respecto al Sr. M. L. de Soto. Allí y aquí se ha produ-cido la única prueba accesible en un caso de esta naturaleza. Allí se admitió esta evidencia en una causa criminal para de-mostrar la no existencia de una persona de quien el apelante, acusado de falsificación, decía que había recibido un cheque; aquí se ofreció una declaración jurada para pedir exhibición de poderes a los abogados que aparecen representando al mencionado M. L. de Soto. La corte inferior descarta la evi-dencia, y rehuye actuar prácticamente, fundada en bases erró-*693neas. Sostener que es necesario destruir la presunción de la existencia de una persona para poder actuar en un caso como el presente, basando tal conclusión en que la prueba ofrecida es de referencia, constituye a nuestro juicio un error de pro-cedimiento que debe ser rápidamente corregido. La corte inferior dicta una orden para demostrar causa y se abstiene de hacer cumplir dicha orden, sin que se le haya demostrado causa. Es decir, aun asumiendo la verdad del testimonio de Brown, declara la corte inferior que dicho testimonio, por ser de referencia, no basta para justificar una orden de exhibi-ción de poderes. En lo que respecta a la apreciación de la prueba documental, esta corte está en las mismas condiciones que la corte inferior para juzgarla; pero en este caso no se trata de la apreciación acertada o errónea de una prueba, sino de su eliminación por considerarla de referencia. Si la corte inferior espera para actuar en un caso como el presente a que se destruya la inesunción de la existencia de M. L. de Solo, y si es verdad, como se cree por la peticionaria, que se trata de una persona ficticia, puede asegurarse que jamás se producirá prueba positiva y directa de su no existencia y que, si se exige sir presentación, la corte no tendría nunca oportu-nidad de ejercitar su autoridad, puesto que es materialmente imposible encontrar dicha prueba.
Opinamos que se han expuesto bajo juramento hechos y ra-zones (pie justifican una exhibición de poderes de parte de los abogados que aparecen representando a M. L. de Soto. La peticionaria cree que se trata de una persona ficticia, y ofrece datos a la corte acerca del resultado infructuoso de sus gestiones para averiguar la existencia o el paradero del referido sujeto. En presencia de estas alegaciones natural es que la corte trate de averiguar si tiene ante sí a una parte que invoca su jurisdicción para obtener justicia, o si se uti-liza el nombre de una persona que no existe para provocar, a través del tribunal, una subversión de esa misma justicia. Cuando se exponen a la corte hechos de los cuales surge la posibilidad de un fraude ¿debe la corte cruzarse de brazos *694y abstenerse de actuar, basándose en qne si el frande llega a consumarse la parte interesada puede obtener reparación en un juicio ordinario? ¿No es más justo y correcto que la corte adopte las medidas que estén a su alcance para evitar que las posibilidades puedan convertirse en realidades e im-pedir que se utilicen su jurisdicción y poderes para fines ilícitos no autorizados por la ley? Al actuar así la corte no bace otra cosa que adoptar una medida preventiva en bien de la justicia. Si las alegaciones que inspiran su actuación re-sultan infundadas, las molestias que puedan haberse irrogado al abogado requerido quedan compensadas con su justifica-ción, saliendo ileso de la prueba a que se le somete, y la res-titución de la tranquilidad a la conciencia judicial al esfu-marse las sombras proyectadas sobre el procedimiento.
Como ya hemos dicho antes, la corte puede, a petición de parte o sua sponte, cuando lo requieran los fines de la jus-ticia, solicitar que un abogado exhiba los poderes con que com-parece a nombre de otra persona. No consideramos a la pe-ticionaria completamente extraña al procedimiento. • Después de leer las alegaciones es muy difícil llegar a la conclusión de que no tiene interés en el inmueble que se intenta ejecutar por el procedimiento sumario y sobre el cual existe un pleito promovido por dicha peticionaria. En virtud de estas ale-gaciones ha llegado la corte a conocimiento de hechos que justifican una exhibición de poderes de parte de los aboga-dos que iniciaron a nombre de M. L. de Soto el procedimiento ejecutivo. La corte sabe que hay un abogado que dice bajo juramento que ha practicado pesquisas infructuosas para averiguar la existencia y el paradero de M. L. de Soto y que cree que se trata de una persona ficticia, y sabe la corte ade-más que en el escrito inicial del procedimiento ejecutivo M. L. de Soto aparece siendo comerciante, soltero y vecino de Santo Domingo, y que ahora el referido M. L. de Soto apa-rece residiendo de manera accidental, en condición transito-ria, en la Hacienda Mesa Chica, de la propiedad de don Epi-fanio Zubieta, en el término de Patlanta, estado de Veracruz, *695Méjico. La corte puede, en cualquier tiempo, deshacerse de nn procedimiento qne resulta inexistente por haber sido in-coado sin autoridad. Sin parte promovente no puede haber acción o procedimiento, y una corte no puede carecer de auto-ridad para averiguar, cuando surjan razones que lo justifi-quen, si es o no ficticia la persona que comparece ante ella promoviendo un procedimiento o acción.

Por las razones expuestas, debe anudarse la resolución dic-tada por la Corte de Distrito de San Jtian- en 3 de diciembre de 1932, y devolverse el caso a dicha corte para procedimien-tos ulteriores de acuerdo con los términos de esta opinión.

Los Jueces Asociados Señores Wolf y Aldrey, disintieron.*